893 F.2d 57
Nathan MILLER, Plaintiff-Appellant,v.Emery LEATHERS, Officer, Defendant-Appellee,andCarolina Legal Assistance, Inc.;  North Carolina PrisonerLegal Services, Inc., Amici Curiae.
No. 88-7651.
United States Court of Appeals,Fourth Circuit.
Dec. 27, 1989.

1
Philip Azar, Student Counsel (Steven H. Goldblatt, Director, Dori K. Bernstein, Maureen F. Del Duca, Supervising Attys., David L. Engelhardt, Student Counsel, Appellate Litigation Program, Georgetown University Law Center, on brief) for plaintiff-appellant.


2
Howard Edwin Hill, Associate Atty. Gen.  (Lacy H. Thornburg, Atty. Gen., on brief) for defendant-appellee.


3
Prior report:  885 F.2d 151.


4
ON PETITION FOR REHEARING WITH SUGGESTION FOR REHEARING IN BANC


5
The appellant's petition for rehearing and suggestion for rehearing in banc were submitted to the Court.  A majority of judges having voted in a requested poll of the Court to grant rehearing in banc,IT IS ORDERED that the rehearing in banc is granted.


6
IT IS FURTHER ORDERED that this case shall be calendared for argument at the February session of Court.  Within ten days of the date of this order nine additional copies of appellant's briefs and four additional copies of appellees briefs shall be filed and the appellant will file nine additional copies of the joint appendix.  Twelve copies of the amici curiae's joint brief shall be filed in the office of the Clerk on or before January 10, 1990.  A reply brief, if any, shall be filed in the office of the Clerk on or before January 24, 1990.